Ray, J.
Suit upon the transcript of a judgment obtained in Ohio, and assigned to the appellant by the judgment plaintiffs. A demurrer was sustained to the complaint, on the ground that it did not state facts sufficient to maintain the action. The objection presented in this court is that' the judgment plaintiffs should have been made parties. Ho such question is presented by the demurrer, and as the transcript shows a personal service of summons upon Johnson, and a judgment entered against him, the facts stated are sufficient upon the demurrer, and it should have been overruled. Answers were filed to the complaint, and, upon a- demurrer being filed to certain paragraphs of the answer, the court overruled the demurrer to the answer and sustained it to the complaint. As the ruling of the court below appears to have rested upon the ground of the *171insufficiency of the complaint, we do not deem it proper to review the action of the court, as though the ruling liad been made testing the sufficiency of the answer.
J. H. Vawter, for appellant.
J. S. Harvey, for appellee.
The judgment is reversed, with costs, and the cause remanded, with directions to overrule the demurrer to the complaint.